In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the Town of Ossining dated November 22, 2010, which, after a hearing, denied the petitioner’s application for three area variances, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Lorenzo, J.), entered August 15, 2011, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
“Local zoning boards have broad discretion in considering applications for variances, and judicial review is limited to determining whether the action taken by the board was illegal, arbitrary or an abuse of discretion” (.Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; see Matter of Matejko v Board of Zoning Appeals of Town of Brookhaven, 77 AD3d 949, 949 [2010]). The transcript of the public hearing before the Board of Appeals of the Town of Ossining (hereinafter the Board) on November 22, 2010, shows that the Board properly considered the relevant factors in considering whether to grant the proposed area variances, and that its decision to deny the subject area variances had a rational basis (see Town Law § 267-b [3] [b]; Matter of Ifrah v Utschig, 98 NY2d at 308; Matter of Matejko v Board of Zoning Appeals of Town of Brookhaven, 77 AD3d at 949). Contrary to the petitioner’s claim, the Board’s treatment of a certain garden feature as a “structure,” for purposes of zoning, was rationally based on an interpretation of the Town’s zoning ordinance (see Code of Town of Ossining § 200-53 [A]).
Dillon, J.E, Angiolillo, Dickerson and Cohen, JJ., concur.